Citation Nr: 0029041	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
July 1998, from the Department of Veterans Affairs 
(hereinafter VA) regional office in Columbia, South Carolina 
(hereinafter RO).


FINDING OF FACT

Manifestations of the veteran's service-connected 
post-traumatic stress disorder result in occupational and 
social impairment with reduced reliability and productivity 
due to impairment of memory, impaired judgment, disturbances 
in mood and motivation, and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the duty to assist has been fulfilled.  
See generally, 38 C.F.R. § 3.103 (1999).  All available 
records have been added to the claims folder, and the 
appellant was offered a VA examination.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155.  In considering the severity of a disability 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

A VA psychiatric clinic intake sheet dated in December 1996, 
indicates that the veteran had been married for 23 years, and 
had a good relationship with his spouse and 3 children, 
although he reported that he was quick tempered with them at 
times.  It was noted that the veteran had been employed by 
the same company for 23 years.  He complained of being easily 
angered, did not like to be in crowds, and experienced 
depression at times.  He reported that he slept 4 hours or 
less at night, and experienced nightmares and flashbacks.  
The veteran was not agitated, hostile, delusional, 
hallucinating, and was not confused or disoriented.  A VA 
outpatient treatment record dated in December 1996, reported 
that the veteran was alert and coherent.  The assessment was 
anxiety and depressive disorder.  

Private medical records dated in January 1997, reveal that 
the veteran complained of insomnia, hypervigilance, anxiety, 
paranoia, suspiciousness, flashbacks, olfactory 
hallucinations, nightmares, and distressing thoughts of 
combat.  It was noted that the veteran isolated himself at 
home, he was anxious in crowds, had few friends, and avoided 
relationships.  The diagnosis was post-traumatic stress 
disorder, with a global assessment functioning score of 60, 
indicating moderate symptoms or moderate difficulty in 
social, occupationally, or school functioning.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994) (DSM-
IV).

A Vet Center report dated in March 1997, indicated that the 
veteran had initially been seen in October 1996, with 
complaints of intrusive thoughts and memories of combat 
experiences, sleep disturbances, nightmares, feelings of 
isolation, anger, survival guilt, and depression.  

At a VA examination conducted in June 1997, the veteran 
reported increasing sleep disturbance, anxiety, and 
flashbacks.  He stated that he isolated himself from others 
was bothered by loud noises, and did not trust others.  The 
veteran noted that at times he lost his temper quickly and 
would yell at coworkers, but otherwise did not have 
significant difficulty at work.  On examination, the veteran 
was alert, oriented, and cooperative, but anxious.  His mood 
was "down," and had an anxious affect.  His speech was 
reported as slow and soft, and he had fair eye contact.  
There was no psychomotor agitation or retardation.  Thought 
processes were logical and content was devoid of auditory or 
visual hallucinations, although he reported visual 
hallucinations at night.  It was noted that the veteran had 
suicidal thoughts in the past, as well as frequent thoughts 
of hurting others.  His memory was fair to poor for 
immediate, recent, and remote events.  The diagnosis was 
post-traumatic stress disorder.  The examiner opined that the 
veteran's symptoms of post-traumatic stress disorder caused 
mild to moderate social and industrial adaptability, 
resulting in mild to definite disability.  

VA outpatient treatment records dated in September 1997 to 
June 1998, reported complaints of nightmares, sleep 
disturbance, intrusive and distressing thoughts, 
irritability, anger, hypervigilance, problems with coworkers 
and authority, and the inability to work in groups.  The 
assessment was post-traumatic stress disorder, resulting in 
considerable to severe industrial impairment.  In February 
1998, it was noted that the veteran's behavior was unreliable 
and unpredictable, due to a flattened affect, panic attacks 
more than once per week, impairment of judgment, persistent 
disturbances of mood, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
diagnosis was chronic post-traumatic stress disorder, that 
resulted in considerable to severe industrial impairment.  
The global assessment functioning score was 45, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Id.  In June 1998, a VA 
outpatient treatment record reported that the veteran had 
difficulty in adapting to stressful circumstances, 
disturbances of motivation and mood, difficulty in 
establishing and maintaining effective work and social 
relationships, panic attacks more than once per week, short-
term and immediate memory impairment, irritability, and 
anger.  It was noted that the veteran was only able to work 
alone, and had to miss work due to persistent depression and 
anxiety.  The diagnosis was chronic post-traumatic stress 
disorder, resulting in considerable to severe industrial 
impairment.  However, it was reported that the veteran began 
taking his medication again in April 1998, which resulted in 
an improvement in depression and sleeping.  

A VA outpatient treatment record dated in July 1998, reported 
manifestations of post-traumatic stress disorder to include 
disturbance of motivation and mood; difficulty in 
establishing relationships with people, to include the 
veteran's spouse; anxiety attacks several times per week; 
impairment of short-term memory and concentration; impaired 
impulse control, to include unprovoked irritability with 
violent thoughts; and difficulty in adapting to stressful 
circumstances.  The diagnosis was post-traumatic stress 
disorder, resulting in considerable to severe industrial and 
social impairment.  The global assessment functioning score 
was 49, indicating serious symptoms or any serious impairment 
in social, occupational, or school functioning.  Id.  

A VA outpatient treatment record dated in October 1998, 
reported that occupational and social impairment was found 
with deficiencies in most areas, to include work and family 
relationships.  It was noted that the veteran's memory and 
concentration, and at times, comprehension and judgment were 
impaired.  The veteran had suicidal and homicidal thoughts 
when he experienced impaired impulse control and 
irritability.  Difficulty adapting to stressful circumstances 
and the inability to establish and maintain effective 
relationships were also reported.  The diagnosis was chronic 
post-traumatic stress disorder, resulting in considerable to 
severe industrial impairment.  The global assessment 
functioning score was 45, indicating serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  DSM-IV at 46-7.  A VA outpatient treatment 
record dated in January 1999, reported complaints of 
increased nightmares, less sleep, intrusive thoughts, 
depression, anger, and inflexibility.  The diagnosis was 
chronic, severe, post-traumatic stress disorder, with a 
global assessment functioning score of 45.

At a VA examination conducted in April 1999, the veteran 
stated that, on average, he had missed work 2 to 3 times a 
month over the past 12 months, due to post-traumatic stress 
disorder symptoms.  He noted that after experiencing 
post-traumatic stress disorder symptoms, he would be 
depressed and would feel as though he could not accomplish 
his work as well as he would like.  The veteran stated that 
after being out of work for a day or two, he would be able to 
return to work.  He stated that his biggest problems were at 
night when he would have flashbacks and sleep impairment.  It 
was noted that the veteran slept approximately 3 to 4 hours a 
night.  The veteran denied panic attacks, but stated that he 
cried occasion, had night sweats, and had occasional feelings 
of hopelessness.  He noted that he had occasional suicidal 
ideation, but would not do this due to religious beliefs.  
The veteran stated that he did not trust people, and at times 
felt as though he could see people in his house carrying a 
gun, causing him to check his doors 3 to 4 times a night.  
The veteran stated he had significant difficulty in 
controlling his temper, but was better since obtaining 
psychiatric treatment.  He denied obsessive or compulsive 
symptoms.  The veteran stated he had feelings of detachment 
from others and had difficulty with love relationships.  He 
had a sense of a foreshortened life.  The veteran complained 
of hypervigilance and difficulty with concentration.  On 
examination, the veteran was alert, cooperative, and oriented 
in all spheres.  He answered questions relevantly and 
coherently.  The veteran was able to name the past 3 
presidents and spell "world" backwards and forwards.  He 
missed one serial "7" subtraction out of 5.  His mood was 
significant for anger and depression equally, mainly when he 
had "post-traumatic stress disorder-like symptoms."  His 
speech was normal and deliberate, with no evidence of a 
formal thought disorder.  The diagnosis was post-traumatic 
stress disorder, which had become recently worse, under 
current treatment with medication.  The global assessment 
functioning score was 45 to 50.  

A VA outpatient treatment record dated in December 1999, 
reported complaints of sleep disturbance, nightmares, 
intrusive thoughts, anxiety, depression, avoidance and 
isolation, irritability toward others including his spouse, 
and cognitive unreliability including memory and 
concentration.  On examination, persistent depression and 
anxiety was found that resulted in the inability to function 
effectively, the inability to tolerate normal daily stress, 
and impaired impulse control with unprovoked irritability.  
Occupational and social impairment was found with 
deficiencies in work, family relations, judgment, thinking, 
mood, and intermittent, obscure speech.  The diagnosis was 
post-traumatic stress disorder, resulting in severe 
industrial and social impairment.  In April 2000, the veteran 
stated that he experienced sleep disturbance, nightmares, 
intrusive thoughts, irritability and anger, and depression.  
He noted that he was unable to tolerate stress very long 
"either off or on the job."  The diagnosis was considerable 
to severe post-traumatic stress disorder.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Id.  
Additionally, when evaluating a mental disorder, the 
frequency, severity, and duration of psychiatric symptoms 
should be considered, as well as the length of remissions, 
and the veteran's capacity for adjustment during the periods 
of remission.  38 C.F.R. § 4.126(a) (1999).  An evaluation is 
assigned based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  

Service connection is in effect for post-traumatic stress 
disorder and a 30 percent evaluation has been assigned under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  
This rating contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, weekly or less often 
panic attacks, chronic sleep impairment, and mild memory 
loss, such as forgetting names, directions, recent events.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  The criteria for a 70 percent 
rating contemplates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and the inability to establish 
and maintain effective work relationships.  Id.  

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected post-traumatic stress 
disorder more closely approximate the criteria required for a 
50 percent disability rating.  See 38 C.F.R. § 4.7 (1999).  
The current medical evidence reveals impaired judgment, 
memory impairment, difficulty adapting to stressful 
circumstances, and disturbances in mood and motivation.  The 
evidence shows that he has difficulty trusting people and has 
feelings of detachment from others.  Additionally, the 
veteran reported missing approximately 2 to 3 days per month 
from work due to symptoms of post-traumatic stress disorder 
and difficulty dealing with coworkers.  Accordingly, 
difficulty in establishing and maintaining effective work and 
social relationships has been demonstrated.  The veteran's 
overall disability picture indicates occupational and social 
impairment with reduced reliability and productivity due to 
post-traumatic stress disorder, thereby warranting a 
disability evaluation of 50 percent.   

However, a rating in excess of 50 percent for post-traumatic 
stress disorder is not warranted.  A VA outpatient treatment 
record dated in December 1999, reported intermittent, obscure 
speech, and the veteran has admitted to suicidal ideation.  
However, obsessional rituals which interfere with routine 
activities; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; and the inability to establish and 
maintain effective relationships have not been shown.  
Impaired impulse control has been reported; however, violence 
as a result of this impairment has not shown.  Although a VA 
outpatient treatment record dated in 1998, reported that the 
veteran's post-traumatic stress disorder has resulted in the 
inability to establish and maintain effective relationships, 
the evidence of record reveals that he has been married to 
the same woman for over 25 years, and that he has been 
employed with the same employer for over 25 years, indicating 
otherwise.  The medical evidence reports that the veteran is 
alert, cooperative, and oriented in all spheres, with no 
evidence of a formal thought disorder.  As such, the Board 
finds that a 50 percent disability evaluation is proper for 
the veteran's post-traumatic stress disorder and a disability 
rating in excess thereof is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
above, the preponderance of the evidence is against the 
claim, and hence, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

A 50 percent disability rating for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

